Citation Nr: 1119648	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing loss on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from May 1971 to May 1995.                   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a November 2009 decision, the Board denied on a schedular basis entitlement to a compensable rating for hearing loss.  The Board found additional inquiry warranted into the issue of whether an extraschedular rating would be appropriate here.  As such, in the November 2009 decision, the Board referred this matter to the VA Director of Compensation and Pension Service (Director) for consideration of an extraschedular rating.  The Director replied in a July 2010 statement of record.  In short, the Director found an extraschedular rating unwarranted here.  


FINDING OF FACT

The VA Director of Compensation and Pension Service has found that an extraschedular rating is unwarranted in this matter.  


CONCLUSION OF LAW

An extraschedular rating is not warranted in this matter.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran between May 2004 and May 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And, though the Veteran was not provided with complete VCAA notification prior to the adverse rating decision on appeal, following full notification the RO readjudicated his claim in the June 2008 statement of the case (SOC) of record, and the December 2010 supplemental SOC (SSOC) of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  Based on this background, the Board finds VA's untimely notice in this matter to be harmless error.

The VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has been satisfied.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  VA provided the Veteran with VA compensation examination for his increased rating claim.  And in the November 2009 decision, the Board remanded this matter for further inquiry into the issue of whether an extraschedular evaluation would be appropriate here.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.  

II.  Extraschedular Rating

The Veteran originally claimed service connection for hearing loss in June 1995.  In an unappealed August 1995 rating decision, the RO denied his claim.  

In March 2004, the Veteran filed a claim to reopen his service connection claim for hearing loss.  See 38 C.F.R. § 20.200.  In a July 2004 rating decision, the RO denied the Veteran's claim to service connection.  The Veteran appealed that decision to the Board, which, in a July 2007 decision, granted service connection for right ear hearing loss.    

In an October 2007 rating decision, the RO implemented the Board's service connection finding for right ear hearing loss, and awarded a noncompensable rating.  The Veteran filed a notice of disagreement against that decision and, subsequently, an appeal to the Board.  He argued that a higher schedular rating should be awarded for his right ear hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Moreover, during his June 2009 Board hearing, the Veteran claimed that an extraschedular rating should be assigned for his right ear hearing loss.  See 38 C.F.R. § 3.321(b).  

In a November 2009 decision, the Board denied the Veteran's claim for increased rating on a schedular basis.  However, the Board found that this matter warranted additional inquiry into whether an increased rating would be warranted on an extraschedular basis.  38 C.F.R. § 3.321(b).  This is because the evidence indicated that the Veteran had undergone 5 surgeries on his service-connected right ear, including surgical removal of deteriorated bones, and surgical reconstruction of a new eardrum.  The Veteran claimed during his Board hearing that he experienced temporary deafness in his right ear as a result of these surgeries.  Moreover, the Veteran described the way in which his right ear hearing loss disorder causes him substantial functional impairment, particularly when socializing and driving a vehicle.  Based on this evidence, the Board found consideration of an extraschedular rating warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).    

The governing criteria for an extraschedular award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).    

The Board is obligated to review all evidence of record and to identify all potential theories of entitlement, to include entitlement to an extraschedular rating.  But the Board is precluded by regulation from assigning an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).      

As such, the Board referred this matter in November 2009 for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  In a July 2010 response, the VA Director of Compensation and Pension Service (Director) found that an extraschedular rating was unwarranted under 38 C.F.R. § 3.321(b).  In that report, the Director stated that the claims folder had been reviewed.  The Director reviewed the medical evidence of record detailing the nature of the Veteran's hearing loss disorder.  The Director reviewed the evidence of record detailing the surgeries the Veteran underwent in his right ear, and the way residuals of the surgeries affected his ability to function.  Nevertheless, the Director found that the record in this matter "fails to demonstrate an exceptional or unusual disability picture for right ear hearing loss that renders application of the regular rating criteria as impractical."  In support, the Director noted that the Veteran's use of a hearing aid in his right ear ameliorated functional limitations associated with his hearing disorder.  The Director concluded that the disorder was appropriately rated under the applicable diagnostic code contained in the rating criteria.  See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII (Diagnostic Code 6100).

The Board has reviewed the record and finds this opinion to be consistent with the evidence of record.  Initially, the Board notes that the Veteran is service connected solely for hearing loss in his right ear, not for the structural problems he apparently has, which has resulted in his several surgeries.  Moreover, as indicated in the November 2009 decision, the Veteran does not have a hearing disability in his left ear under 38 C.F.R. § 3.385.  So, even though the evidence indicates that he has had difficulties with his right ear, the evidence nevertheless shows that he is capable of functioning with the use of his left ear, and the use of a hearing aid in his right ear.  

As such, the Board finds assignment of an extraschedular rating unwarranted here.  

		(Continued on the next page)

ORDER

Entitlement to an extraschedular rating for service-connected hearing loss in the right ear is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


